NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment C, received on 6 April 2021, has been entered into record.  In this amendment, claims 17 and 28 have been amended, claims 20, 23, 31, and 34 have been canceled, and claims 44-47 have been added.

Claims 17, 19, 21, 24, 28, 29, 35-38, 40, and 43-47 are presented for examination.

Response to Arguments
Applicant’s arguments, filed 6 April 2021, with respect to claims 17, 19, 21, 24, 28, 29, and 35 have been fully considered and are persuasive.  The rejection of 6 January 2021 has been withdrawn. 

Allowable Subject Matter
Claims 17, 19, 21, 24, 28, 29, 35-38, 40, and 43-47 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply and previous Office Action mailed 6 January 2021 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 6 April 2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
	
	


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ahmed et al. (US 2018/0191521 A1) discloses a system and method for building management with automatic equipment discovery and function extension.
Gutman et al. (US Patent 10,990,371 B2) discloses a system and method for device driver non-volatile backing-store installation.
Lai (US 2014/0366131 A1) discloses a system and method for secure bus.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SARAH SU/Primary Examiner, Art Unit 2431